JUSTICE NELSON
concurs.
¶22 I concur in the Court’s Opinion. I write separately, however, to note that I would have also reversed in this case because of the violation of D.M.S.’s right to remain silent.
¶23 At the close of the State’s case-in-chief, the court ordered D.M.S. to submit to a new mental health interview by Dr. Mozer. D.M.S. refused to cooperate in the interview. Both the State and the District Court then commented to the jury regarding D.M.S.’s refusal to speak with Dr. Mozer. Indeed, at the beginning of D.M.S.’s case, the court instructed the jury to the effect that the court had ordered D.M.S. to submit to further testing and that D.M.S. had declined. Furthermore, the State purposely solicited testimony regarding D.M.S.’s silence during its direct and re-direct examinations of Dr. Mozer, and the *265prosecutor attempted to create the impression that D.M.S. was trying to manipulate the system.
¶24 Individuals who are involuntarily detained or against whom a petition for civil commitment has been filed have an express statutory right to remain silent. Section 53-21-115(6), MCA. This right is in addition to any other rights that may be guaranteed by the United States and Montana Constitutions. Persons subject to commitment are required to be advised of this right by the county attorney in writing. Section 53-21-114, MCA. This Court has recognized the existence of this statutory right to remain silent and that this right applies to professional person examinations under § 53-21-123(1), MCA. In re Mental Health ofKG.F., 2001 MT 140, ¶¶ 81-83, 306 Mont. 1, 29 P.3d 485. And, we have repeatedly held that the procedural protections guaranteed respondents in civil commitment cases, such as the right to remain silent, are “critically important due to the ‘calamitous effect of a commitment,’ which includes loss of liberty ....” In re A.K., 2006 MT 166, ¶ 11, 332 Mont. 511, 139 P.3d 849.
¶25 Commenting on an involuntary commitment respondent’s right to remain silent is akin to the State or the court commenting on a criminal defendant’s exercise of his or her right to remain silent under the Fifth Amendment to the United States Constitution or Article II, § 25 of the Montana Constitution. Both the United States Supreme Court and this Court have concluded that when that sort of comment is introduced into a criminal trial, reversible error occurs. Doyle v. Ohio, 426 U.S. 610, 618-19, 96 S. Ct. 2240, 2245 (1976); State v. Sullivan, 280 Mont. 25, 34-35, 927 P.2d 1033, 1039 (1996); State v. Wilkins, 229 Mont. 78, 82, 746 P.2d 588, 590 (1987). If a person’s right to remain silent is to have any meaning, then the individual protected by that right must be protected from the State or the trial court using the individual’s exercise of that right against him or her.
¶26 In this case, the State and the trial court both injected reversible error into D.M.S.’s commitment proceedings by commenting on his exercise of his right to remain silent and to not be interviewed by Dr. Mozer. Were we not reversing on the issue of causation, I would reverse on this ground as well.
¶27 I concur.